PER CURIAM.
Lawrence Decker appeals the final judgment entered by the trial court in this action seeking disclosure of documents pursuant to Chapter 119 of the Florida Statutes (1997), Florida’s Public Records Act. The evidence of record supports the trial court’s finding that Volusia County properly responded to Mr. Decker’s public record request. Finding no abuse of discretion, we affirm. See Lorei v. Smith, 464 So.2d 1330 (Fla. 2d DCA), rev. denied, 475 So.2d 695 (Fla.1985).
AFFIRMED.
ANTOON, C.J., HARRIS and PETERSON, JJ., concur.